DETAILED ACTION
This communication is response to the amendment filed 06/22/2021. Claims 1-5 and 7-21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that Liu fails to disclose “modifying the uplink and downlink configurations for at least some of the plurality of carriers over time based on at least one of data usage or the received information from the at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing delays or congestion. Liu discloses the base station 792 reconfigures the UL/DL configuration for a CC set 402, 404, 406 or a CC in the CC set 402, 404, 406 based on a variety of factors, for example, changes in traffic load. The base station 170 sends a reconfiguration signaling to the UE 110 to reconfigure the CC set 402, 404, 406 or CC in the CC set 402, 404, 406 at 722. Subsequently, the UE 110 and base station 170 operate according to the reconfiguration of the UL/DL configuration for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 5, 10, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,498,500 Rahman et al. (hereafter Rahman) in view of US Pub. 2017/0230148 to Xu (hereafter Xu) and further in view of US Pub. 2016/0302203 to Liu et al. (hereafter Liu).

Regarding claim 1, Rahman discloses a method (see Rahman, Col 7 lines 1-4: a method is performed by a network node for handling dynamic uplink/downlink, UL/DL, subframe configurations in communication with a communication device operating in TDD), comprising: 
receiving, at a wireless station, device capability information associated with a plurality of user equipment (UE) devices (see Rahman, Col 7 lines 6-10: the network node obtains capability information indicating whether the communication device supports at least one of carrier aggregation and frequency band combination. The capability information further indicates whether the communication device supports simultaneous reception and transmission of signals on different carriers or frequency bands; Col 8 lines 47-54: a method is performed by a communication device for handling dynamic UL/DL subframe configurations when operating in TDD in communication with a network node. In this method the communication device obtains capability information indicating whether the communication device supports at least one of carrier aggregation and frequency band combination, and the capability 
determining, by the wireless station, uplink and downlink configurations for a plurality of carriers associated with the wireless station (see Rahman, Col 7 lines 12-17: the network node further determines, based on the capability information obtained in action 600, UL/DL subframe configurations for the communication device such that the communication device is to use different UL/DL subframe configurations for different carriers or frequency bands when at least one of the following conditions is fulfilled; Col 8 lines 55-60: the communication device then determines, based on the obtained capability information, UL/DL subframe configurations such that the communication device is to use different UL/DL subframe configurations for the different carriers or frequency bands when at least one of the following conditions is fulfilled); 
configuring uplink and downlink time slots for each of the plurality of carriers based on the determined uplink and downlink configurations (see Rahman, Col 13 lines 24-34: a further action 604 illustrates that the network node transmits configuration information to the communication device indicating the determined UL/DL subframe configurations. Thereby, the communication device is effectively instructed, and also enabled, to use the determined UL/DL subframe configurations accordingly in the communication with the network node. It is an advantage that this procedure enables a flexible use of dynamic TDD in a range of different operating scenarios and conditions e.g. in terms of bandwidth, RF requirements, CC deployment and DC deployment; Col 17 lines 43-48: the communication device 802 is also operative to apply the received UL/DL subframe configurations on said determined frequency bands or carriers. This 
Rahman discloses modifying the uplink and downlink configurations for at least some of the plurality of carriers over time (see Rahman, Col 13 lines 57-61: the above-mentioned first UL/DL subframe configuration may be a dynamic UL/DL subframe configuration) but does not explicitly disclose “receiving, at the wireless station, information from at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing delays or congestion in transmitting data to the wireless station; and the modifying is performed based on at least one of data usage or the received information from the at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing delays or congestion”.
However, Xu discloses receiving, at the wireless station, information from at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing delays or congestion in transmitting data to the wireless station; and modifying the uplink and downlink configurations for at least some of the plurality of carriers over time based on at least one of a data usage or the received information from the at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing delays or congestion (see Xu, ¶ 0026: the terminal reports the first reception processing delay parameter and the first transmission processing delay parameter to the base station. The first reception processing delay parameter may be different from or same as the first transmission processing delay parameter, that is, it is possible that the first reception processing delay parameter and 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Xu and incorporate it into the system of Rahman to achieve effective resource utilization in the communication system (see Xu, ¶0004).
Also, Liu discloses configuring uplink and downlink time slots for each of the plurality of carriers based on the determined uplink and downlink configurations (see Liu, ¶ 0083; ¶ 0087); and 
modifying the uplink and downlink configurations for at least some of the plurality of carriers over time based on at least one of a data usage or the received information from the at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing delays or congestion (see Liu, ¶ 0089: the base station 792 reconfigures the UL/DL configuration for a CC set 402, 404, 406 or a CC in the CC set 402, 404, 406 based on a variety of factors, for example, changes in traffic load. The base station 170 sends a reconfiguration signaling to the UE 110 to reconfigure the CC set 402, 404, 406 or CC in the CC set 402, 404, 406 at 722. Subsequently, the UE 110 and base station 170 operate according to the reconfiguration of the UL/DL configuration for the CC set 402, 404, 406).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of modifying the 

Regarding claim 2, Rahman in view of Xu and Liu discloses the method of claim 1, wherein the wireless station is configured to communicate with the plurality of UE devices in accordance with a Fifth Generation (5G) radio access technology or protocol using time division duplex (TDD) links (see Rahman, Col 3 lines 3-26; Col 7 lines 1-4).
Liu also discloses wherein the wireless station is configured to communicate with the plurality of UE devices in accordance with a Fifth Generation (5G) radio access technology or protocol using time division duplex (TDD) links (see Liu, ¶ 0031; ¶ 0140 and ¶ 0141).
Also, it is well-known in the art of communication to perform the teaching of wherein the wireless station is configured to communicate with the plurality of UE devices in accordance with a Fifth Generation (5G) radio access technology or protocol using time division duplex (TDD) links as evidenced by US Pub. 2018/0220407 to XIONG et al. (see Xiong, ¶ 0068 and ¶ 0074).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above well-known 

Regarding claim 5, Rahman in view of Xu and Liu discloses the method of claim 1, further comprising: transmitting, by the wireless station, information associated with the uplink and downlink configuration to the plurality of UE devices (see Rahman, Col 7 lines 30-32; Col 9 lines 48-54; Col 11 lines 44-50).
Liu also discloses transmitting, by the wireless station, information associated with the uplink and downlink configuration to the plurality of UE devices (see Liu, ¶ 0039: Based on the selected UE(s) capability or capabilities, the base stations 170 are configured to generate and broadcast a component carrier configuration message containing component carrier configuration information that is common to the UEs 110 that specifies aggregated carriers for at least one of uplink and downlink communications; ¶ 0067; ¶ 0072; ¶ 0083).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of transmitting, by the wireless station, information associated with the uplink and downlink configuration to the plurality of UE devices as taught by Liu and incorporate it into the system of Rahman to achieve an efficient resource utilization in the communication system (see Liu, ¶ 0027: Configuring the UE in this manner enables a UE with otherwise limited capabilities to utilize a full spectrum supported by a serving base station).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 15, Rahman in view of Xu and Liu discloses the device of claim 10, wherein the device comprises a next generation nodeB (gNB) (see Rahman, Col 10 lines 26-44).

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Xu and Liu and further in view of US Pub. 2016/0057758 to OUCHI et al. (hereafter Ouchi).

Regarding claim 3, Rahman in view of Xu and Liu discloses the method of claim 2, but does not explicitly disclose wherein the configuring comprises: 
determining a TDD ratio of downlink time slots to uplink time slots for each of the plurality of carriers; and storing, in a memory at the wireless station, a schedule of the uplink and downlink time slots for each of the plurality of carriers in accordance with the determined TDD ratios.
However, Ouchi discloses wherein configuring comprises determining a TDD ratio of downlink time slots to uplink time slots for each of the plurality of carriers; and storing, in a memory at the wireless station, a schedule of the uplink and downlink time slots for each of the plurality of carriers in accordance with the determined TDD ratios (see Ouchi, ¶ 0004: when a subframe k different from the subframe i and the subframe j is a special subframe, the terminal device may receive a downlink signal in the downlink time slot DwPTS, and transmit an uplink signal in the uplink time slot UpPTS (NPL 1). In addition, the ratio of uplink and downlink as well as the ratio of the DwPTS and the UpPTS within a special subframe for realizing a TDD scheme in LTE or LTE-A may each be configured using a table. These tables may be configured by specific information elements (TDD uplink-downlink configuration(s) (TDD UL/DL configuration(s))), TDD configuration(s) (tdd-Config, TDDconfig), and uplink-downlink configuration(s) (UL/DL configuration(s))).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 12, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Xu and Liu and further in view of US Pub 2015/0103703 to Zeng et al. (hereafter Zeng).

Regarding claim 4, Rahman in view of Xu and Liu discloses the method of claim 2, but does not explicitly disclose wherein a TDD ratio for at least some of the plurality of carriers is different than the TDD ratio for other ones of the plurality of carriers.
However, Zeng discloses the well-known teaching of wherein a TDD ratio for at least some of the plurality of carriers is different than the TDD ratio for other ones of the plurality of carriers (see Zeng, ¶ 0003: It is anticipated that a future release of LTE.RTM., to be termed LTE-A (A=advanced) will support different time domain duplex (TDD) uplink to downlink subframe ratios on different bands/component carriers, as an enhancement for carrier aggregation. In the LTE.RTM. technology these different TDD ratios are categorized as uplink/downlink (UL/DL) configurations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein a TDD 

Regarding claim 13, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Xu and Liu and further in view of US Patent 6,330,700 to Morris et al. (hereafter Morris).

Regarding claim 7, Rahman in view of Xu and Liu discloses the method of claim 6, but does not explicitly disclose wherein the modifying comprises increasing a number of uplink time slots for at least one of the plurality of carriers based on the received information indicating that the at least one of the plurality of UE devices are experiencing delays or congestion.
However, Morris discloses wherein the modifying comprises increasing a number of uplink time slots for at least one of the plurality of carriers based on the received information indicating that the at least one of the plurality of UE devices are experiencing delays or congestion (see Morris, Col 23 lines 40-51; Col 24 line 64-Col 25 line 9; Col 26 lines 18-29).


Regarding claim 16, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 19, Rahman in view of Xu and Liu discloses all the claimed limitations (see rejection of claim), with exception of increase a number of uplink time slots for at least one of the plurality of carriers based on the received information indicating that the at least some of the plurality of UE devices are experiencing delays or congestion.
However, Morris discloses increase a number of uplink time slots for at least one of the plurality of carriers based on the received information indicating that the at least some of the plurality of UE devices are experiencing delays or congestion (see Morris, Col 23 lines 40-51; Col 24 line 64-Col 25 line 9; Col 26 lines 18-29).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Morris and incorporate it into the system of Rahman to achieve efficient error correction in the system.

Claims 8, 9, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Xu and Liu and further in view of US Patent 6,577,641 to Izumi (hereafter Izumi).

Regarding claim 8, Rahman in view of Xu and Liu discloses the method of claim 1, but does not explicitly disclose wherein the modifying comprises periodically modifying a number of the uplink time slots and a number of the downlink time slots based on data usage and congestion associated with the uplink time slots.
However, Izumi discloses wherein the modifying comprises periodically modifying a number of the uplink time slots and a number of the downlink time slots based on data usage and congestion associated with the uplink time slots (see Izumi, Col 1 line 62-Col 2 line 5: a TDMA radio communication system is disclosed, in which the ratio between the number of uplink and downlink time slots within one time frame or one super frame consisting of several time frames is changed according to the total amount of traffic between a base station and mobile stations. In case of fast changing data transfer amounts, the switching point within each frame between the uplink time slots and the downlink time slots often changes position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the known teaching of wherein the modifying comprises periodically modifying a number of the uplink time slots and a number of the downlink time slots based on data usage and congestion associated with the uplink time slots as taught by Izumi and incorporate it into the system of Rahman to achieve an efficient resource allocation in the communication system.

Regarding claim 9, Rahman in view of Xu and Liu discloses the method of claim 1, but does not explicitly disclose wherein the modifying comprises modifying the number of uplink time slots and downlink time slots based on at least one of data usage, congestion associated with the uplink time slots or a number of UE devices supported.
However, Izumi discloses wherein the modifying comprises modifying the number of uplink time slots and downlink time slots based on at least one of data usage, congestion associated with the uplink time slots or a number of UE devices supported (see Izumi, Col 1 line 62-Col 2 line 5: a TDMA radio communication system is disclosed, in which the ratio between the number of uplink and downlink time slots within one time frame or one super frame consisting of several time frames is changed according to the total amount of traffic between a base station and mobile stations. In case of fast changing data transfer amounts, the switching point within each frame between the uplink time slots and the downlink time slots often changes position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the known teaching of wherein the modifying comprises modifying the number of uplink time slots and downlink time slots based on at least one of data usage, congestion associated with the uplink time slots or a number of UE devices supported as taught by Izumi and incorporate it into the system of Rahman to achieve an efficient resource allocation in the communication system.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 9. Although phrased a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464